DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
Applicant’s election without traverse of the following species in the reply filed on October 27, 2021 is acknowledged:

    PNG
    media_image1.png
    275
    409
    media_image1.png
    Greyscale

	The applicant indicated that claims 18-24 and 26-34 read on the elected species and those claims are examined herein.  Claim 25 is withdrawn as non-elected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 18-24 and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi (US 2014/0231772).
With respect to claims 18-24 and 26-34, Shiomi teaches an organic electroluminescent device [Title] and method of generating light of a desired wavelength through application of an electrical current [0095, 0097].  Compounds are taught with the following:

    PNG
    media_image2.png
    160
    403
    media_image2.png
    Greyscale

The dibenzofuranyl group, the carbazolyl group, and the orthoarylene linker correspond to components included in Formula (I) of the present claims.  See also, the formulas taught in Shiomi at [0043-0053].  With respect to the presently elected formula (VI), the reference exemplifies the following formula at p. 8:

    PNG
    media_image3.png
    223
    572
    media_image3.png
    Greyscale

The same formula includes the dibenzofuranyl and carbazolyl groups along with the orthoarylene linker.
	Shiomi does not appear to specifically teach the presently elected formula (VI).
	Nevertheless, the reference teaches the dibenzofuranyl group, the carbazolyl group, and the orthoarylene linker which correspond to the components included in Formula (I) of the present claims.  The presently elected species also falls within the general formulas taught in the reference.
It would have been obvious for an electroluminescent device and method for using the same, as taught by Shiomi, to have the compound presently elected and claimed, as falling with formulas taught by Shiomi, because the reference is directed to an electroluminescent device  KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765